          Case 1:19-cr-00270-NONE-SKO Document 18 Filed 05/08/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00270-NONE-SKO
12                                 Plaintiff,
                                                         STIPULATION REGARDING EXCLUDABLE
13                          v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                         FINDINGS AND ORDER
14   JOSEPH D. SANFORD,
                                                         DATE: May 18, 2020
15                                                       TIME: 1:00 p.m.
                                  Defendant.             COURT: Hon. Sheila K. Oberto
16

17
            This case is set for a status conference on May 18, 2020. On April 17, 2020, this Court issued
18
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
19
     commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
20
     after June 1. This and previous General Orders were entered to address public health concerns related to
21
     COVID-19.
22
            Although the General Orders address the district-wide health concern, the Supreme Court has
23
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
24
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
25
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
26
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
28
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00270-NONE-SKO Document 18 Filed 05/08/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

26 through defendants’ counsel of record, hereby stipulate as follows:
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00270-NONE-SKO Document 18 Filed 05/08/20 Page 3 of 4


 1          1.     By previous order, this matter was set for a status conference on May 18, 2020.

 2          2.     By this stipulation, defendant now move to continue the status conference to June 29,

 3 2020, and to exclude time between May 18, 2020, and June 29, 2020, under Local Code T4.

 4          3.     The parties agree and stipulate, and request that the Court find the following:

 5                 a)      Counsel for defendant desires additional time to confer with his clients, conduct

 6          further investigation, and reach a potential resolution.

 7                 b)      Counsel for defendant believes that failure to grant the above-requested

 8          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9          into account the exercise of due diligence.

10                 c)      The government does not object to the continuance.

11                 d)      In addition to the public health concerns cited by General Order 617, and

12          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

13          this case because the defendants do not consent to proceed using videoconferencing or telephone

14          conferencing pursuant to General Order 614.

15                 e)      Based on the above-stated findings, the ends of justice served by continuing the

16          case as requested outweigh the interest of the public and the defendant in a trial within the

17          original date prescribed by the Speedy Trial Act.

18                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19          et seq., within which trial must commence, the time period of May 18, 2020 to June 29, 2020,

20          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local Code T4)

21          because it results from a continuance granted by the Court at defendant’s request on the basis of

22          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

23          of the public and the defendant in a speedy trial.

24          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

25 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

26 must commence.
27 ////

28          IT IS SO STIPULATED.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00270-NONE-SKO Document 18 Filed 05/08/20 Page 4 of 4


 1

 2
      Dated: May 4, 2020                             MCGREGOR W. SCOTT
 3                                                   United States Attorney
 4
                                                     /s/ KAREN A. ESCOBAR
 5                                                   KAREN A. ESCOBAR
                                                     Assistant United States Attorney
 6

 7
      Dated: May 4, 2020                             /s/ JESSE J. GARCIA
 8                                                   JESSE J. GARCIA
 9                                                   Counsel for Defendant
                                                     JOSEPH D. SANFORD
10

11

12

13
                                         FINDINGS AND ORDER
14

15 IT IS SO ORDERED.

16
     Dated:   May 8, 2020                                 /s/   Sheila K. Oberto        .
17                                              UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      4
30    PERIODS UNDER SPEEDY TRIAL ACT
